Citation Nr: 0736623	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  05-29 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected 
residuals of a right thoracotomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Air Force 
from July 1951 to July 1955 and from January 1956 to January 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.

The appeal has been advanced on the docket due to the 
veteran's advanced age.  

The veteran was afforded a Videoconference Hearing with the 
undersigned Acting Veterans Law Judge in October 2007.  A 
transcript is associated with the claims file.  


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
veteran currently experiences coronary artery disease.  

2.  The competent medical evidence of record is against a 
finding of a causal relationship between the veteran's 
current coronary artery disease and his military service; the 
record does not show that the veteran was diagnosed with 
coronary artery disease in service or within a year of 
service separation.   

3.  The competent medical evidence of record is against a 
finding of a causal and/or aggravating relationship between 
the veteran's service-connected residual disability of the 
chest wall and his current coronary artery disease.  





CONCLUSION OF LAW

Service connection for coronary artery disease, to include as 
secondary to service-connected residuals of a right 
thoracotomy, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131; 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a March 2004, the veteran was notified of the 
information and evidence needed to substantiate and complete 
his claim.  The veteran was specifically informed as to what 
evidence he was to provide and to what evidence VA would 
attempt to obtain on his behalf.  He was also notified of the 
need to give VA any evidence pertaining to his claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
occurred in this case.
  
With respect to the Dingess requirements, the veteran was 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
his claim be granted.  Although such notice was after the 
RO's initial denial, for reasons discussed in further detail 
below, the Board finds that the preponderance of the evidence 
is against the veteran's claim for service connection.  Thus, 
any question as to timing of notification for the rating or 
effective date to be assigned is moot.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Timely notice of the two Dingess 
elements would not have operated to alter the outcome in the 
instant case where evidence of in-service coronary artery 
disease (to include within a year after service separation), 
a relationship between coronary artery disease and service, 
and a relationship between coronary artery disease and a 
service-connected chest condition is absent.  

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.  While the veteran does not have the burden 
of demonstrating prejudice, it is pertinent to note that the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.   

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  The Board 
finds that all necessary assistance has been provided to the 
appellant.  The evidence includes service medical records and 
post-service VA clinical and examination records.  There is 
no indication of any additional relevant evidence that has 
not been obtained.  A comprehensive medical examination 
evaluating the disability at issue has been conducted.  
38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c (4); McClendon 
v. Nicholson, 20 Vet. App. 79 (2006). 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

In addition, certain chronic diseases, including coronary 
artery disease, may be presumed to have been incurred in 
service if they become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 
3.309.

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

In order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Service connection may also be granted for a disability that 
is proximately due to, the result of, or aggravated by 
service-connected disease or injury.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995). 

The Board notes that there was an amendment to the provisions 
of 38 C.F.R. § 3.310 during the pendency of this appeal.  See 
71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a 
standard by which a claim based on aggravation of a non-
service-connected disability by a service-connected one is 
judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen, 
it was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre- aggravation baseline level of disability for 
the non-service-connected disability before an award of 
service connection may be made.  This had not been VA's 
practice, which suggests that the recent change amounts to a 
substantive change.  Given what appear to be substantive 
changes, and because the veteran's claim was pending before 
the regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which version favors the claimant.

Analysis

The veteran contends that he developed coronary artery 
disease as a result of his lengthy military service in the 
U.S. Air Force.  It is his alternative contention that his 
service-connected residuals of a right thoracotomy either 
caused or aggravated his coronary artery disease.  
Accordingly, the Board will address the issues of direct and 
secondary service connection in turn.  

The veteran's service medical records do not indicate 
coronary artery disease, and his retirement physical 
examination listed normal cardiovascular findings.  There was 
one annotation in the examination report which documented a 
subjective complaint of heart palpitations; however, there 
was no history of protracted arrhythmia noted.  Additionally, 
the veteran had a history of mild shortness of breath after 
walking up stairs.  Clinical reports of in-service treatment 
do indicate chest wall/diaphragm pain occurring in 1969, 
1970, and 1972; however, there is no documented coronary 
artery disease or other vascular disease in service.  

As there was some indication of abnormal cardiac findings, 
the veteran was afforded a "fee basis" examination in May 
2006 to clarify the relationship, if any, between his current 
disability and his military service.  See McLendon, supra.  
In the associated report, the veteran was found to exhibit 
coronary artery disease since 1989, with causal etiology 
being undetermined.  There was a noted history of coronary 
artery bypass surgery.  The examiner opined that it could not 
be determined if the veteran's service-connected mass 
(residuals of a thoracotomy) had any relationship to his 
coronary artery disease; however, the opinion further went on 
to state that any such relationship is highly unlikely based 
on the reviewed evidence of record.  The examiner reviewed 
subsequent medical records submitted after the initial 
examination, and issued an addendum (also dated in May 2006) 
which indicated that the pathology of the veteran's disease 
as well as the medical history indicated that it is less 
likely than not that either the veteran's service or his 
service-connected thoracotomy residuals were in any way 
related to his coronary artery disease.  

The veteran's representative has stated that there is a 
supportive opinion of record which links the veteran's 
vascular condition to his service.  In his October 2007 
hearing testimony, the veteran relayed that all records of 
private physicians who had treated him for his coronary 
artery disease had been submitted to VA adjudicators.  Upon 
review of the record, the Board notes that the identified 
private records have been obtained from physicians who have 
given the veteran cardiac care; however, these records do not 
in any way link the veteran's coronary artery disease to 
either his military service or his service-connected chest 
condition.  

Regarding the theory of direct entitlement, there is no 
evidence of record which shows that the veteran developed 
cardiac disease in-service or within a year after service 
separation.  Furthermore, the only opinions addressing a 
potential relationship between current cardiovascular disease 
and service are negative in nature.  As far as a secondary 
relationship is concerned, again, the only medical opinion of 
record which addresses a "relationship" (encompassing both 
a causal and aggravating nexus) between the service-connected 
chest condition and the current vascular disease is not 
supportive of the veteran's contention.  Thus, the 
preponderance of the evidence is against the claim for 
service connection on both direct and secondary grounds, and 
must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue. That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).





ORDER

Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected 
residuals of a right thoracotomy, is denied.  


____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


